Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Perficient, Inc. Austin, Texas We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated March 1, 2007, except Note 2 as to which date is August 13, 2007relating to the consolidated financial statements and the effectiveness of Perficient, Inc.'s internal control over financial reporting, which appear in the Company's Annual Report on Form10-K for the year ended December 31, 2006, as amended by Amendment No. 2. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP Houston, Texas August 24, 2007
